Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: 
	As per claims 1 and 9, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, converting each observed position determined to be in the region of the map information into a traveling direction position indicating a position in a direction parallel to an assumed road direction in the region indicated by the map information and a transverse direction position indicating a position in a direction perpendicular to the assumed road direction in the region using the map information, and rearranging the observed positions in order of the traveling direction; and further creating pairs of front and rear observed positions in the traveling direction, calculating a difference in the traveling direction positions and a difference in the transverse direction positions between each pair of observed positions, determining that a pair of observed positions between which the differences are within thresholds specified in respective items are derived from the same object and determining that a pair of observed positions between which at least one of the differences is greater than the threshold are derived from different objects.  The claimed invention improves the evaluation of detected objects relative to a road network.  Dependent claims 2-8 are distinguishable for at least the same reasons. 
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The cited documents are of general background interest with regards to monitoring the movements of vehicles in a road network.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661